         Case 8:09-cr-00087-DKC Document 69 Filed 04/20/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA              :

     v.                               :   Criminal No. DKC 09-0087

RODNEY ERIK BRYANT                    :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution is the Motion for

a Reduced Sentence Pursuant to Section 404 of the First Step Act,

filed by Rodney Erik Bryant.        (ECF No. 62).     The Government filed

an opposition, (ECF No. 65), and Mr. Bryant filed both a reply

(ECF No. 67) and a supplemental letter (ECF No. 68).

     Pursuant to a plea agreement, Mr. Bryant pled guilty to

possession with intent to distribute 50 grams or more of cocaine

base and 500 grams or more of cocaine powder, and to possession of

a firearm after conviction of a felony.              He was sentenced to

concurrent terms of 240 months on count one and 120 months on count

three.1    The parties agreed to recommend a sentence at the low end

of the advisory guideline range determined by an offense level of

34 and a criminal history category VI, 262 to 327 months.                That

range was based on his career offender status.             Judge Alexander




     1 Count two, possession of a firearm in furtherance of drug
trafficking was dismissed as part of the plea agreement.      The
Government also agreed not to file a notice pursuant to 21 U.S.C.
§ 851.
      Case 8:09-cr-00087-DKC Document 69 Filed 04/20/20 Page 2 of 3



Williams sentenced him below that range despite the parties’

agreement.

     The     parties   agree    that       Mr.   Bryant     is   eligible   for

consideration under the First Step Act, and that, if calculated

today, his career offender guidelines would be an offense level

31, and criminal history VI, for a range of 188 to 235 months.

Mr. Bryant seeks a reduction to 173 months, a variance below the

bottom of the guidelines commensurate with the variance granted by

Judge Williams.    The Government suggests that the reduced sentence

should be 188 months, or the bottom of the guidelines, as agreed

to in the plea agreement.

     After considering the relevant factors under § 3553(a), along

with Mr. Bryant’s post-sentencing conduct, the court concludes

that a reduced sentence of 180 months on count one is appropriate.

Just as Judge Williams assessed the circumstances, including the

guidelines and the plea agreement, in imposing a 20-year sentence,

this court considers the reduced guidelines in determining what

sentence is appropriate.       This case involved the discovery of 557

grams of cocaine, 114 grams of cocaine base, multiple quantities

of marijuana, some heroin, a pistol, and paraphernalia, in and

just outside his basement bedroom.           His criminal history included

two convictions for possession with intent to distribute drugs,

and violations of parole and probation.                   A special education

student, Mr. Bryant had some work history prior to the sentencing

                                       2
      Case 8:09-cr-00087-DKC Document 69 Filed 04/20/20 Page 3 of 3



in this case.   While in custody, he has taken various vocational

courses and worked.     He enjoys strong family support.              He has

incurred some disciplinary infractions, including an assault and

refusing to obey orders. A reduction of 5 years takes into account

all of the appropriate factors.         A reduction in the term of

supervised release will also be granted.       A separate order and an

amended judgment will be entered.


                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   3
